Supreme Court of Florida
                                    ____________

                                    No. SC15-765
                                    ____________


IN RE: AMENDMENTS TO RULE OF APPELLATE PROCEDURE 9.200.

                                   [May 14, 2015]

PER CURIAM.

      This Court, on its own motion, amends Florida Rule of Appellate Procedure

9.200 (The Record), effective October 1, 2015, to implement mandatory statewide

electronic records on appeal. See Fla. R. Jud. Admin. 2.140(d). We have

jurisdiction. See art. V, § 2(a), Fla. Const.

                                  BACKGROUND

      In 2012, this Court amended rule 9.200 to address the electronic

transmission of the record on appeal. See In re Amends. to Fla. Rules of Civ. Pro.,

Fla. Rules of Jud. Admin., Fla. Rules of Crim. Pro., Fla. Probate Rules, Fla. Small

Claims Rules, Fla. Rules of Juv. Proc., Fla. Rules of App. Pro., & Fla. Family Law

Rules of Pro. — Electronic Filing, 102 So. 3d 451, 452 (Fla. 2012). Although the

clerks of court were not required to electronically transmit the record on appeal at

that time, consistent with the then existing interim policy on the transmission of
electronic records,1 the Court encouraged the clerks, when possible, to

electronically transmit the record on appeal under the new rules and requirements.

Id. at 462; see also In re Electronic Records on Appeal, Fla. Admin. Order No.

AOSC14-28 (May 7, 2014) (AOSC14-28) (further extending the date for requiring

clerks of court to transmit an electronic record on appeal to June 30, 2015, and

giving each appellate court continued authorization to require an electronic record

on appeal as provided in the administrative order). At the same time the Court

amended rule 9.200 to address the electronic transmission of the record on appeal,

the Court adopted procedures for the rollout of mandatory electronic filing of all

documents filed in Florida’s courts. See Electronic Filing, 102 So. 3d at 451. The

implementation of mandatory electronic filing and providing for the transmission

of an electronic record on appeal were significant strides toward the Court’s goal

of creating a “fully electronic court system.” Id. at 452.

      Since 2012, three district courts of appeal have exercised their option, as

authorized in AOSC14-28 at 2, to require electronic records on appeal and have

issued administrative orders specifying the content and attributes for electronic

records on appeal filed in those courts. See In re: Electronic Filing of Appellate

Records, Fla. 3d DCA Admin. Order No. AO3D13-04 (May 28, 2013); In re:



     1. See In re Interim Policy on Electronic Appellate Court Records, Fla.
Admin. Order No. AOSC10-32 (June 29, 2010).

                                         -2-
Electronic Filing of Appellate Records, Fla. 4th DCA Admin. Order No.

AO02013-03 (April 19, 2013); see, e.g., In re Electronic Filing of Appellate

Records from Citrus and St. Johns Counties, Fla. 5th DCA Admin. Order No.

AO5D12-01 (July 1, 2012). Those administrative orders have resulted in the

efficient production of user-friendly electronic records on appeal.

      Inspired by the success in those district courts and in recognition of the fact

that electronic filing is now the norm in Florida courts, this Court further amends

rule 9.200 to provide statewide, uniform requirements and attributes for electronic

records on appeal. Like mandatory electronic filing, the implementation of

mandatory electronic records on appeal is one of “the necessary steps in our

ongoing efforts to provide the public with electronic access to nonconfidential

court records.” See Electronic Filing, 102 So. 3d at 452.

                                 AMENDMENTS

      The following are the more significant amendments the Court makes to rule

9.200 in order to effectuate the goal of statewide electronic records on appeal.

      Because the amended rule requires the clerk of the lower tribunal to

electronically transmit to the appellate court only PDF files of the record and trial

transcript, the requirement in subdivision (a)(2)—that the lower tribunal retain the

original of certain documents in certain case types—and the requirements in

subdivisions (b)(2) and (d)(1)(B)—that the record and the trial transcript each be

                                         -3-
divided into consecutively numbered volumes of no more than 200 pages per

volume—are deleted. Under the revised rule, all original filings will remain in the

lower tribunals, rendering subdivision (a)(2) redundant.

      Next, subdivision (b) (Transcript(s) of Proceedings) is amended to require

that the consecutively numbered trial transcript be filed with the clerk of the lower

tribunal separately from the transcript(s) of any other designated proceedings.

      Amended subdivision (d) (Duties of Clerk; Preparation and Transmittal of

Electronic Record), outlines the clerk’s responsibilities in preparing the record on

appeal and electronically transmitting the record and trial transcript to the appellate

court. As amended, subdivision (d) sets out the requirements for and attributes of

the electronically transmitted record. Consistent with Florida Rule of Judicial

Administration 2.420(g)(8), the index to the record prepared by the clerk must

indicate any confidential information in the record and if the information was

determined to be confidential in an order, identify the order. The transcript of the

trial must be kept separate from the remainder of the record on appeal. All pages

of the remainder of the record, including the cover page, index, and progress

docket, must be consecutively numbered. The entire record, except for the trial

transcript, must be compiled into a single text searchable PDF file that must be

bookmarked as provided in the rule and paginated to exactly match the pagination

of the index of the record on appeal. All filings must be included in the PDF file in

                                         -4-
their unredacted form. The transcript of the trial must be converted into a second

text searchable PDF file that must be paginated to exactly match the pagination of

the index of the transcript of the trial filed under subdivision (b)(2) of rule 9.200.

      Amended subdivision (d) also provides that the clerk must transmit the PDF

files containing the record and trial transcript to the appellate court via the Florida

Courts E-Filing Portal or in accordance with the appellate court’s administrative

order governing transmission of the record. This amendment allows an appellate

court to specify, by administrative order, alternate methods of transmission of the

record to that court in addition to transmission via the Florida Courts E-Filing

Portal.

      Finally, it is significant that the amendments to rule 9.200 do not impact the

status of confidential information in a record on appeal or the public’s access to

any record on appeal. Access to electronic court records, including the record on

appeal, continues to be governed by the Standards for Access to Electronic Court

Records and Access Security Matrix adopted by the Court in In re: Standards for

Access to Electronic Court Records, Fla. Admin. Order No. AOSC14-19 (May 23,

2014). See Fla. R. Jud. Admin. 2.420(a).

      Accordingly, we amend Florida Rule of Appellate Procedure 9.200 as set

forth in the appendix to this opinion. New language is indicated by underscoring;




                                          -5-
deletions are indicated by struck-through type. The amendments shall become

effective October 1, 2015, at 12:01 a.m.

         As noted above, AOSC14-28 directed that beginning June 30, 2015, clerks

of court would be required to transmit an electronic record on appeal in accordance

with standards adopted by the Florida Courts Technology Commission (FCTC).

Today’s opinion extends that deadline to October 1, 2015. On that date, clerks of

the lower tribunals will be required to provide the appellate courts an electronic

record on appeal as provided by rule 9.200.2 Additionally, on the October 1, 2015,

effective date of the instant amendments to rule 9.200, the provisions of rule 9.200

shall supersede the provisions of AOSC14-28 and the FCTC’s January 31, 2013,

technical standards for electronic records on appeal, until further order of the

Court.

         Because the amendments were not published for comment prior to their

adoption, interested persons shall have sixty days from the date of this opinion in




       2. Any clerk of a lower tribunal who, for good cause shown, cannot comply
with the mandatory electronic record requirement, as of the effective date of these
amendments, may submit a request with this Court to delay the effective date as it
applies to that clerk. If the request is granted, an Administrative Order will be
issued and posted on this Court’s website, the requesting clerk’s website, and the
affected court’s website.


                                         -6-
which to file comments with the Court.3 The Court specially requests comments

from The Florida Bar’s Appellate Court Rules Committee, the FCTC (in

consultation with the Appellate Court Technology Committee), the Florida

Association of Court Clerks and Comptrollers, and the Florida Court Reporters

Association.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Appellate Procedure Committee




       3. All comments must be filed with the Court on or before July 13, 2015. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the E-Filing Portal in accordance with In re Electronic
Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla.
Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer
not licensed to practice in Florida, the comment must be electronically filed via e-
mail in accordance with In re Mandatory Submission of Electronic Copies of
Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically
filed documents must be submitted in Microsoft Word 97 or higher. Any person
unable to submit a comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk, 500 South
Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or
will be accepted.

                                       -7-
                                     APPENDIX

RULE 9.200.         THE RECORD

      (a)    Contents.

              (1) Except as otherwise designated by the parties, the record shall
consist of the originalall documents filed in the lower tribunal, all exhibits that are
not physical evidence, and any transcript(s) of proceedings filed in the lower
tribunal, except summonses, praecipes, subpoenas, returns, notices of hearing or of
taking deposition, depositions, and other discovery. In criminal cases, when any
exhibit, including physical evidence, is to be included in the record, the clerk of the
lower tribunal shall not, unless ordered by the court, transmit the original and, if
capable of reproduction, shall transmit a copy, including but not limited to copies
of any tapes, CDs, DVDs, or similar electronically recorded evidence. The record
shall also include a progress docket.

              (2) In family law, juvenile dependency, and termination of parental
rights cases, and cases involving families and children in need of services, the
record shall include those items designated in subdivision (a)(1) except that the
clerk of the lower tribunal shall retain the original orders, reports and
recommendations of magistrates or hearing officers, and judgments within the file
of the lower tribunal and shall include copies thereof within the record.

              (32) Within 10 days of filing the notice of appeal, an appellant may
direct the clerk to include or exclude other documents or exhibits filed in the lower
tribunal. The directions shall be substantially in the form prescribed by rule
9.900(g). If the clerk is directed to transmit less than the entire record or a
transcript of trial with less than all of the testimony, the appellant shall serve with
such direction a statement of the judicial acts to be reviewed. Within 20 days of
filing the notice, an appellee may direct the clerk to include additional documents
and exhibits.

              (43) The parties may prepare a stipulated statement showing how the
issues to be presented arose and were decided in the lower tribunal, attaching a
copy of the order to be reviewed and as much of the record in the lower tribunal as
is necessary to a determination of the issues to be presented. The parties shall
advise the clerk of the lower tribunal of their intention to rely on a stipulated
statement in lieu of the record as early in advance of filing as possible. The

                                         -8-
stipulated statement shall be filed by the parties and transmitted to the court by the
clerk of the lower tribunal within the time prescribed for transmittal of the record.

            (5) Where any court record, as defined in Florida Rule of Judicial
Administration 2.420(b)(1)(A), of proceedings in the lower tribunal has been made
or maintained in one of the following electronic formats: fully searchable indexed
PDF; fully-searchable non-indexed PDF; or, non-searchable PDF

                    (A) the record, as defined in subdivision (a)(1) through (a)(3),
shall be comprised of the electronic form of those items described in subdivision
(a)(1) that were created or maintained in the aforementioned electronic formats; or

                     (B) where the parties elect to prepare a stipulated statement in
accordance with subdivision (a)(4), the stipulated statement and its attachments
shall be filed electronically in one of the aforementioned electronic formats.

      (b)    Transcript(s) of Proceedings.

             (1) [No Change]

              (2) Within 30 days of service of a designation, or within the additional
time provided for under subdivision (b)(3) of this rule, the approved court reporter,
civil court reporter, or approved transcriptionist shall transcribe and file with the
clerk of the lower tribunal the designated proceedings and shall serve copies as
requested in the designation. If a designating party directs the approved court
reporter, civil court reporter, or approved transcriptionist to furnish the transcript(s)
to fewer than all parties, that designating party shall serve a copy of the designated
transcript(s) on the parties within 5 days of receipt from the approved court
reporter, civil court reporter, or approved transcriptionist. The transcript of the trial
shall be filed with the clerk separately from the transcript(s) of any other
designated proceedings. The transcript of the trial shall be organized in
consecutively numbered volumes not to exceed 200 pages each, and each page
shall be numbered consecutively. Each volume shall be prefaced by an index
containing the names of the witnesses, a list of all exhibits offered and introduced
in evidence, and the pages where each may be found. The pages, including the
index pages, shall be consecutively numbered, beginning with page 1.

             (3) – (4) [No Change]

      (c)    [No Change]
                                          -9-
      (d)    Duties of Clerk; Preparation and Transmittal of Electronic
             Record.

             (1) The clerk of the lower tribunal shall prepare the record as follows:

                      (A) The clerk of the lower tribunal shall assemble the record on
appeal and prepare a cover page and a complete index to the record. Consistent
with Florida Rule of Judicial Administration 2.420(g)(8), the index shall indicate
any confidential information in the record and if the information was determined to
be confidential in an order, identify such order by date or docket number and
record page number. The clerk of the lower tribunal shall not be required to verify
and shall not charge for the incorporation of any transcript(s) into the record. The
transcript of the trial shall be incorporated at the end of the record,kept separate
from the remainder of the record on appeal and shall not be renumbered by the
clerk. The progress docket shall be incorporated into the record immediately after
the index.

                    (B) The remainder of the record, including all supplements and
any transcripts other than the transcript of the trial, shall be consecutively
numbered. The record shall be organized in consecutively numbered volumes not
to exceed 200 pages each. The cover sheet of each volume shall contain the name
of the lower tribunal and the style and number of the case. Any volume of the
record that is prepared in paper format shall be securely bound.All pages of the
remainder of the record, including the cover page, the index, and the progress
docket, shall be consecutively numbered. The first page shall be the cover page
that includes the name of the lower tribunal, the style and number of the case, and
the caption RECORD ON APPEAL in 48 point bold font. All remaining pages,
including all supplements and any transcripts other than the transcript of the trial,
shall continue the pagination of the cover page, the index, and the progress docket.

                    (C) The record, or portions of the record, prepared in
accordance with subdivision (a)(5) shall be organized, numbered, and formatted in
accordance with subdivision (d)(1)(A)-(d)(1)(B), except that each such volume
shall be prepared in electronic format as a PDF file having the indexing and
searching characteristics of the electronic items comprising that volume of the
record. The index and progress docket shall also be included as a separate indexed,
fully searchable PDF file.The entire record, except for the transcript of the trial,
shall be compiled into a single PDF file. The PDF file shall include all filings in
their unredacted form. The PDF file shall be:
                                        - 10 -
                           (i) text searchable;

                           (ii) paginated to exactly match the pagination of the
index; and

                         (iii) bookmarked, consistently with the index, such that
each bookmark states the date, name, and record page of the filing and the
bookmarks are viewable in a separate (and/or side) window.

               (2) The clerk of the lower tribunal shall prepare a complete index to
the record and shall attach a copy of the progress docket to the index.The transcript
of the trial shall be converted into a second PDF file. The PDF file shall be:

                           (i) text searchable; and

                            (ii) paginated to exactly match the pagination of the
index of the transcript of the trial filed under subdivision (b)(2).

               (3) The clerk of the lower tribunal shall certify and transmit the record
to the court as prescribed by these rulesand transmit the record and the transcript of
the trial to the court by uploading the PDF files:

                    (A) via the Florida Courts E-Filing Portal; or

                    (B) in accordance with the procedures established by the
appellate court’s administrative order governing transmission of the record.

      (e) – (f)     [No change]

      (g) Return of Record. In civil cases, the record shall be returned to the
lower tribunal after final disposition by the court.

                                  Committee Notes

                                     [No Change]




                                         - 11 -